BUSSEY, Presiding Judge:
Benjamin Walley Jackson, a/k/a Jack Jackson, hereinafter referred to as defendant, pleaded guilty in the District Court of Oklahoma County, Oklahoma, to the offenses of Defrauding an Innkeeper, CRF-69-2428, and Forgery in the Second Degree, CRF-69-2450, and received concurrent three-year (3) sentences in each case. The court suspended the sentences and placed the defendant under the supervision of the probation office. Applications to revoke the suspended sentences were filed on July 27, 1971;, the court ordered the suspended sentences be revoked, and from said orders, timely appeals have been perfected to this Court, and they have been consolidated for the purpose of this Opinion.
At the Revocation Hearing, the defendant stipulated that he was one and the same person that on March 25, 1971, entered a plea of guilty in the Circuit Court of Jackson County, Missouri, to the offense of Forgery-Possession with Intent to Utter. Defendant testified that he was told by his Missouri Probation Officer, Mrs. Paul Gunn, that if he pleaded guilty in Missouri she would withdraw the warrant for him which was based on parole violation. Glory Jackson, defendant’s wife, testified that in November of 1970, she talked to Mrs. Gunn, and was told that the State of Oklahoma did not want the defendant for parole violation. In December, 1970, she was told by Mrs. Gunn that the defendant’s parole would be reinstated by Oklahoma. An affidavit from James Wyrsch was introduced which stated that he represented the defendant in Kansas City. At one point in the time during his conversations with Mrs. Gunn, she was inclined to recommend to the Oklahoma *1407authorities that the warrant be withdrawn and that the defendant be released at the end of the eight-month sentence. An affidavit of Paula Gunn was introduced, which stated:
“That at no time was an agreement made or statements made by me to Benjamin Wiley Jackson or to any other person to the affect [sic] that if Benjamin Wiley Jackson were to plead guilty to the charge of Forgery in the Third Degree in the Jackson County Circuit Court that this would affect any recommendations which would be made by me in my official capacity as Probation and Parole Officer to the District Court of Oklahoma [sic] regarding his probation;
“That no statements or advice were given by me to Benjamin Wiley Jackson or any other person regarding what plea, if any, he should enter to the charge of Forgery in the Third Degree in the Jackson County Circuit Court.” '
The affidavits were introduced by agreement of the parties.
We need only to observe that one of the court-imposed conditions of the defendant’s suspended sentences was that he not violate any city, state or federal laws and that the defendant admittedly violated the terms thereof. The orders revoking the suspended sentences are accordingly affirmed.
BRETT and SIMMS, JJ., concur.
*1408*